UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139298 Bridgeline Digital, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2263942 State or other jurisdiction of incorporation or organization IRS Employer Identification No. 10 Sixth Road Woburn, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 376-5555 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNo x The number of shares of Common Stock par value $0.001 per share, outstanding as of August 12, 2011 was 12,306,207. Bridgeline Digital, Inc. Quarterly Report on Form 10-Q For the Quarterly Period ended June 30, 2011 Index Page Part I Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of June 30, 2011 and September 30, 2010 4 Condensed Consolidated Statements of Operations (unaudited) for the three and nine months ended June 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows (unaudited) for the nine months ended June 30, 2011 and 2010 6 Notes to Interim Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Qualitative and Quantitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PartII Other Information Item1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 28 Signatures 29 2 Bridgeline Digital, Inc. Quarterly Report on Form 10-Q For the Quarterly Period ended June 30, 2011 Statements contained in this Report on Form 10-Q that are not based on historical facts are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements may be identified by the use of forward-looking terminology such as “should,” “could,” “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intends,” “continue,” or similar terms or variations of those terms or the negative of those terms.These statements appear in a number of places in this Form 10-Q and include statements regarding the intent, belief or current expectations of Bridgeline Digital, Inc. Forward-looking statements are merely our current predictions of future events. Investors are cautioned that any such forward-looking statements are inherently uncertain, are not guaranties of future performance and involve risks and uncertainties. Actual results may differ materially from our predictions. Important factors that could cause actual results to differ from our predictions include the impact of the weakness in the U.S. and international economies on our business, our inability to manage our future growth effectively or profitably, fluctuations in our revenue and quarterly results, our license renewal rate, the impact of competition and our ability to maintain margins or market share,our ability to maintain our listing on the Nasdaq Capital Market, the performance of our products, our ability to respond to rapidly evolving technology and customer requirements, our ability to protect our proprietary technology, the security of our software, our dependence on our management team and key personnel, our ability to hire and retain future key personnel, our ability to maintain an effective system of internal controls, or risks associated with our contracts with the U.S. federal government.Although we have sought to identify the most significant risks to our business, we cannot predict whether, or to what extent, any of such risks may be realized, nor is there any assurance that we have identified all possible issues which we might face. We assume no obligation to update our forward-looking statements to reflect new information or developments. We urge readers to review carefully the risk factors described in our Annual Report on Form 10-K for the fiscal year ended September 30, 2010 as well as in the other documents that we file with the Securities and Exchange Commission. You can read these documents at www.sec.gov. Where we say “we,” “us,” “our,” “Company” or “Bridgeline” we mean Bridgeline Digital, Inc. 3 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share data) (Unaudited) ASSETS June 30, September 30, Current assets: Cash and cash equivalents $ $ Accounts receivable and unbilled receivables, net Prepaid expenses and other current assets Total current assets Equipment and improvements, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued earnouts, current Debt, current Capital lease obligations, current 50 Deferred revenue Total current liabilities Accrued earnouts, net of current portion Debt, net of current portion Capital lease obligations, net of current portion 11 Other long term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock - $0.001 par value; 1,000,000 sharesauthorized;none issued and outstanding - - Common stock -$0.001 par value; 20,000,000 sharesauthorized; 12,306,207 and 11,188,208 shares issued and outstanding,respectively 12 11 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, exceptshare and per share data) (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, Revenue: Web application development services $ Managed service hosting Subscription and perpetual licenses Total revenue Cost of revenue: Web application development services Managed service hosting 94 94 Subscription and perpetual licenses Total cost of revenue Gross profit Operating expenses: Sales and marketing General and administrative Research and development Depreciation and amortization Total operating expenses (Loss) income from operations ) 72 ) Interest income (expense), net ) (Loss) income before income taxes ) 56 ) Provison for income taxes 21 21 63 52 Net (loss) income $ ) $ 35 $ ) $ Net (loss) income per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Number of weighted average shares: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided byoperating activities: Amortization of intangible assets Depreciation Other amortization Stock-based compensation Interest 15 - Changes in operating assets and liabilities: Accounts receivable and unbilled receivables ) ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) ) Deferred revenue Other liabilities ) ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Purchases of property and improvements ) ) Software development capitalization costs ) ) Acquisitions, net of cash - ) Contingent acquisition payments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock, net of issuance costs - Proceeds from exercise of employee stock options 5 Borrowings from bank line of credit Payments on bank line of credit ) ) Payments on subordinated promissory notes ) - Principal payments on capital leases ) ) Net cash (used in)/provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) (1
